DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Regarding claim 1, the recitation “a plurality of layers each including an insulator and a portion of circuitry; a first hole that passes through one or more of the plurality of layers; and a conductive first via that is formed in the first hole, that includes a portion of the circuitry, and that passes through one or more of the plurality of layers; wherein each of one or more of the plurality of layers includes one or more conductive first Non-Functional Features (NFFs), that each physically contact the first via, wherein a respective interface between each first NFF and the first via does not completely laterally surround the first via, and wherein each of the first NFFs contacting the first via is located in a different layers in the plurality of layers and at a different angular positions relative to others of the first NFFs,” is misguiding. If the hole / via is passing through one layer only, how the NFF on different layer contact the via in different layers.
Similar explanation is applicable to claim 11, which recites the via passing through “at least a portion of the printed circuit board”. How the plurality of NFFs extends from first via in a different layer in the circuit board, as at least a portion of the printed circuit board, may be a single layer. 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0188452), in view of Twardy (US 2010/0314163), Thurairajratnam (US 2013/0098671), Kushta (2010/0282503).
Regarding claim 1, Chen, figure 10, and 11, discloses a printed circuit board (PCB) comprising: a plurality of layers each including an insulator and a portion of circuitry (see figure, circuitry in the form of pad, 700, labeled in figure 7, also, see explanation below with reference to Twardy, Thurairajratnam, and Kushta); a first hole (see figure, hole forming via) that passes through one or more of the plurality of layers (see figure); and a conductive first via that is formed in the first hole (see figure), that includes a portion of the circuitry, and that passes through one or more of the plurality of layers (see figure); wherein each of one or more of the plurality of layers includes one or more conductive first Non-Functional Features (NFFs) (see figure 511, 541), that each physically contact the first via (see figure), wherein a respective interface between each first NFF and the first via does not completely laterally surround the first via (see figure), and wherein each of the first NFFs contacting the first via is located in a different layers 
Twardy, figure 4A-4B, discloses printed circuit board with vias carrying differential signal (paragraph 0035). Twardy further discloses circuitry in the printed circuit board.
Thurairajratnam, figure 1, discloses a printed circuit board with stack layers including circuitry, including a differential pair of via (paragraph 0030).
Kushta, figure 5A-5C, discloses a printed circuit board with stack layers including circuitry, including a differential pair of via, and non-functional feature, dummy pads 508, (paragraph 0030-0031).
Therefore, it would have been obvious to a person having ordinary skill in art at the time of effective filing date of the application to provide the board of Chen with circuitry, as taught by Twardy, Thurairajratnam, and Kushta, in order to have the desired functionality of transmitting signals.

Regarding claim 2, the modified board of Chen further discloses wherein each first NFF is integral with the first via (see figure). 

 Regarding claim 3, the modified board of Chen further discloses wherein in a top view, each of the first NFFs form a ring sector, and wherein the respective interfaces between the first NFFs and the first via is an arc of an inner circle of the ring sector (see figure).  



Regarding claim 6, the modified board of Chen further discloses wherein the first via and the second via are a pair of differential vias (obvious as disclosed by Twardy, Thurairajratnam, and Kushta). Additionally the modified board of Chen discloses the structure.  The vias to be differential vias, merely discloses that the vias are used as differential pair / capable to be used as a differential pair. It has been held that an element is adapted / or capable of performing a function is not a positive limitation but only require the ability to so perform. In does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPG 138 (CCPA 1946). Therefore, the modified board of Chen meets the limitation.

Regarding claim 7, the modified board of Chen further discloses wherein any particular layer in the plurality of layers includes a first NFF contacting the first via in a 

Regarding claim 8, the modified board of Chen further discloses wherein the different angular positions of the first NFFs on the first via produces thermal stress reduction that is more uniform relative Page 3 of 12U.S. App. No.: 16/998,977Customer No. 182140 to NFFs in the same angular positions on a via (the modified board of Chen discloses the structure. The recitation “wherein the different angular positions of the first NFFs on the first via produces thermal stress reduction that is more uniform relative Page 3 of 12U.S. App. No.: 16/998,977Customer No. 182140 to NFFs in the same angular positions on a via,” does not add any structural limitation. Additional, the positions are selected in order to have desired control of parasitic capacitance / impedance value, paragraph 0005 -0007 and 0010).  

Regarding claim 9, the modified board of Chen further discloses wherein any two consecutive first NFFs contacting the first via in different layers in the plurality of layers are oriented at a predefined angle relative to each other (see figure, the NFFs are formed at different angles).  

Regarding claim 10, the modified board of Chen further discloses wherein an angle spanned by each of the first NFFs is between 20 degrees and 150 degrees (see figure).  

Regarding claim 11, the modified board of Chen further discloses a printed circuit board (PCB) comprising: a printed circuit board; a first via providing a portion of the circuitry and passing through at least a portion of the printed circuit board (one of the two via in figure, circuitry in the form of pad, 700, labeled in figure 7. Also, see explanation with reference to Twardy, Thurairajratnam, and Kushta); and  a plurality of first Non-Functional Features (NFFs) (511, 541, see figure), extending from the first via, but not completely laterally surrounding the first via (see figure), wherein each of the plurality of first NFFs extends from the first via  in a different layers in the circuit board (see figure) and at a different angular positions relative to the others of the plurality of first NFFs (see figure). 
Twardy, figure 4A-4B, discloses printed circuit board with vias carrying differential signal (paragraph 0035). Twardy further discloses circuitry in the printed circuit board.
Thurairajratnam, figure 1, discloses a printed circuit board with stack layers including circuitry, including a differential pair of via (paragraph 0030).
Kushta, figure 5A-5C, discloses a printed circuit board with stack layers including circuitry, including a differential pair of via, and non-functional feature, dummy pads 508, (paragraph 0030-0031).
Therefore, it would have been obvious to a person having ordinary skill in art at the time of effective filing date of the application to provide the board of Chen with circuitry, as taught by Twardy, Thurairajratnam, and Kushta, in order to have the desired functionality of transmitting signals.



Regarding claim 13, the modified board of Chen further discloses a second via providing a portion of the circuitry and passing through at least a portion of the printed circuit board; and a plurality of second NFFs extending from the second via but not completely laterally surrounding the first via, wherein each of the plurality of second NFFs extends from the second via in a different layer in the circuit board and at a different angular position relative to the others of the plurality of second NFFs (see figure, explanation similar to that applied to claim 11).  

Regarding claim 14, the modified board of Chen further discloses wherein the first via and the second via are a pair of differential vias (obvious as disclosed by Twardy, Thurairajratnam, and Kushta). Additionally the modified board of Chen discloses the structure.  The vias to be differential vias, merely discloses that the vias are used as differential pair / capable to be used as a differential pair. It has been held that an element is adapted / or capable of performing a function is not a positive limitation but only require the ability to so perform. In does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPG 138 (CCPA 1946). Therefore, the modified board of Chen meets the limitation.



Regarding claim 16, the modified board of Chen further discloses wherein the different angular positions of the plurality of first NFFs on the first via produces thermal stress reduction that is more uniform relative to NFFs in the same angular positions on a via (the modified board of Chen discloses the structure. The recitation “wherein the different angular positions of the first NFFs on the first via produces thermal stress reduction that is more uniform relative Page 3 of 12U.S. App. No.: 16/998,977Customer No. 182140 to NFFs in the same angular positions on a via,” does not add any structural limitation. Additional, the positions are selected in order to have desired control of parasitic capacitance / impedance value, paragraph 0005 -0007 and 0010).  

Regarding claim 17, the modified board of Chen further discloses wherein any two consecutive first NFFs contacting the first via in different layers in the printed circuit board are oriented at a predefined angle relative to each other (see figure, the positions are selected in order to have desired control of parasitic capacitance / impedance value, paragraph 0005 -0007 and 0010).  

Regarding claim 18, the modified board of Chen further discloses wherein an angle spanned by each of the plurality of first NFFs is between 20 degrees and 150 degrees (see figure).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Chen, as applied to claim 1 above, and further in view of Lau (US 2011/0240348), and Goergen (US 2009/0045889).
Regarding claim 4, the modified board of Chen further discloses wherein the hole including the first via passes through each of the plurality of layers, but does not disclose the first via is located in a first length of the hole that is not the entire length of the hole, and a diameter of the hole is enlarged in a second length of the hole that does not include the first via.  
Lau, figure 7, discloses back drilling to remove the stub effect, resulting in hole diameter being enlarged in the hole’s portion beyond via.
Goergen, figure 5D, discloses back drilling to remove the stub effect, resulting in hole diameter being enlarged in the hole’s portion beyond via.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Chen with the first via being located in a first length of the hole that is not the entire length of the hole, and a diameter of the hole being enlarged in a second length of the hole that does not include the first via, as taught by Lau, and Goergen, in order to reduce the stub effect to improve electrical transmitting properties.
Response to Arguments
10.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tourne (US 2009/0233461), figure 5, discloses circuit board with plurality of layers including an insulator and a portion of circuitry, including Non-Functional Features (5).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847   
                                                                                                                                                                                          IBP / January 12, 2022